Citation Nr: 0534053	
Decision Date: 12/18/05    Archive Date: 12/30/05

DOCKET NO.  97-16 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for a duodenal ulcer, 
currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to June 
1956, and from November 1963 to November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that, in pertinent part, denied the 
veteran's claim for an increased rating for his duodenal 
ulcer.  In March 1999, the Board remanded the claim for 
further development.  In October 1999, the veteran testified 
before the Board at a hearing that was held at the RO.  VA 
was unable to obtain the transcript of this hearing, however, 
and the veteran was notified in February 2000 that he may 
elect to appear before the Board in an additional hearing.  
In March 2000, the veteran notified VA that he desired an 
additional hearing.  In April 2000, the Board remanded the 
claim in order to comply with the March 2000 request for a 
hearing.  In October 2000, the veteran testified before the 
Board at a travel board hearing that was held at the RO.  In 
March 2001 and September 2003, the Board again remanded the 
claim for additional development.  By a June 2005 rating 
decision, the RO increased from 10 to 40 percent the rating 
for the veteran's service-connected duodenal ulcer, effective 
August 18, 2004, the date that anemia and weight loss 
associated with the duodenal ulcer was first demonstrated.  
As this 40-percent evaluation is less than the maximum 
available rating, the issue remains on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran's service-connected duodenal ulcer is 
manifested by a significant history of symptoms, including 
epigastric discomfort and nausea, and impairment of health 
manifested by anemia and weight loss. There are currently no 
signs of recurrent hematemesis or melena, no periodic 
vomiting, incapacitating episodes, or other symptoms 
productive of definite impairment of health.


CONCLUSION OF LAW

The criteria for an increase in a 40 percent rating for 
duodenal ulcer are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code (DC) 7305 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

A 10 percent rating had been in effect for a service-
connected duodenal ulcer disability from May 26, 1983.  In 
October 1994, the veteran filed a claim for an increased 
rating.  In a June 2005 rating decision, the RO increased the 
rating to 40 percent, effective August 18, 2004.  The veteran 
continues to disagree with the assigned rating.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2005); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's ulcer disorder is evaluated under 38 C.F.R. § 
4.114, DC 7305 (2005).  The Board notes that, effective July 
2, 2001, the rating criteria used to determine the severity 
of disabilities affecting the digestive system were revised.  
However, there were no substantive changes to DC 7305.  Under 
DC 7305, a 20 percent rating is warranted for a moderate 
ulcer disorder with recurring episodes of severe symptoms two 
or three times per year averaging ten days in duration, or 
with continuous moderate manifestations.  A 40 percent rating 
is warranted for a moderately severe ulcer condition with 
less than severe symptoms, but with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times per year.  A 60 percent 
rating is warranted for a severe ulcer condition with pain 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.

At the outset, the Board notes that VA treatment records 
dated in August 2004 note that the veteran's ulcer symptoms 
are well-controlled when he takes his medications, with which 
he is generally compliant.  VA treatment records dated 
through August 2004 otherwise show treatment for various 
conditions, including peptic ulcer disease.  Symptoms have 
included abdominal pain, which the veteran stated occurs 
approximately five days per week, and reflux.  The veteran 
has stated throughout the years, and most recently on VA 
examination in August 2004, that he takes prescription 
medication for his ulcer condition only when his ulcer flares 
up.  He has consistently reported that his ulcer flares up 
approximately three to four times per week, each lasting no 
more than one day, with severe flare ups occurring seldom.  
For example, on VA examination in August 1996, the veteran 
reported that his most recent severe flare up occurred in 
1994, and on VA examination in December 2001 and August 2004, 
he did not report having experienced any recent severe flare 
ups.

Symptoms associated with his severe flare ups, however, have 
included hematemesis and melena, although these symptoms have 
not been recurrent.  The veteran had an episode of melena for 
which he received treatment in November 1982, and on two 
other occasions in late 1994, when he also experienced 
hematemesis.  The veteran has had no further treatment for 
melena or hematemesis, although the Board notes that in 
November 2001 the veteran reported having recently had a 
stool with diarrhea that was maroon in color.  The veteran 
has not reported any episodes of vomiting aside from the 
severe flare up in 1994.

On the most recent VA examination in August 2004, the veteran 
reported frequent abdominal pain, lasting from five minutes 
to hours, and having had periodic bleeding or passage of 
black stools, although, as noted above, his records do not 
indicate treatment for such episodes other than in 1982 and 
1994.  He stated that he had not had any incapacitating 
episodes due to his ulcer.  He reported that he had had no 
nausea or vomiting, but had lost approximately 30 pounds over 
the last few months.  He stated that he generally ate what he 
wanted, but stayed away from greasy foods.  The Board notes 
that at the time of examination, the veteran weighed 211 
pounds, and on subsequent records of treatment his weight is 
noted to have decreased further.  Prior records of treatment 
show that his weight fluctuated from approximately 206 to 235 
pounds, with his weight decreasing over the years.  Blood 
tests taken at the time of examination revealed that the 
veteran was mildly anemic.  The impression was history of 
peptic ulcer disease.  Symptoms reported on the impression 
included mild anemia, recurrent abdominal pain likely related 
to peptic ulcer disease, with no incapacitating episodes.

Based upon the above evidence, the Board concludes that the 
veteran's service-connected duodenal ulcer warrants no more 
than a 40 percent rating.  There is no evidence of melena or 
hematemesis outside of the 1982 and 1994 episodes.  These 
three episodes in 22 years do not equate to recurrent melena 
or hematemesis, as is required for a higher rating of 60 
percent.  Additionally, the veteran has not reported any 
episodes of vomiting aside from the severe flare up in 1994, 
which does not qualify as periodic vomiting which would 
entitle him to a higher rating.  The Board also finds that 
the veteran's ulcer condition does not amount to pain that is 
only partially alleviated by standard ulcer therapy.  He has 
consistently stated that he has flare ups three to four times 
per month, with abdominal pain approximately five days per 
week, lasting from five minutes to hours, and he has stated 
that taking his medication alleviates his pain.  Because 
medication alleviates his pain and discomfort, the Board 
finds that the veteran's pain is more than partially 
alleviated by standard ulcer therapy and that he is therefore 
not entitled a higher rating.  Finally, the Board notes that 
although the veteran has been diagnosed with anemia and has 
demonstrated weight loss, there is no evidence that his 
anemia and weight loss are productive of a definite 
impairment in his health.  The Board notes that the criteria 
for the definition of weight loss have changed during the 
pendency of the appeal.  Under the older criteria, weight 
loss is an appreciable loss which is sustained over a period 
of time.  38 C.F.R. § 4.112 (2000).   Under the newer 
criteria, minor weight loss is defined as losing 10-20 
percent of the baseline weight (sustained for three months or 
longer), and substantial weight loss is a loss of more than 
20 percent of the baseline weight (sustained for three months 
or longer).  38 C.F.R. § 4.112 (2005).  Here, the veteran's 
maximum weight over the years was 235 pounds; his lowest 
weight was 206 pounds.  Under both the old and new criteria, 
while this weight loss may be considered appreciable, it does 
not meet the definition of substantial, and can therefore not 
be considered to have contributed to a definite impairment in 
his health.  Accordingly, the Board finds that the veteran is 
not entitled to a higher rating of 60 percent under DC 7305.

The Board has considered whether a higher evaluation may be 
granted under other potentially applicable diagnostic codes.  
The only other diagnostic code applicable to ulcer disease is 
Code 7306 for marginal (gastrojejunal) ulcer.  The veteran 
has never been diagnosed with such an ulcer, however.  The 
other diagnostic codes for gastrointestinal diseases are not 
applicable to the veteran's disorder since they regard other 
conditions for which he is not service-connected.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2005).  Under 38 C.F.R § 3.321(b)(1), in 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be made.  The governing norm in an 
exceptional case is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 C.F.R 
§ 3.321(b)(1).  In this case, the Schedule is not inadequate.  
The Schedule does provide for higher ratings for veteran's 
duodenal ulcer, but, as discussed above, findings supporting 
a higher rating have not been documented.  In addition, it 
has not been shown that the service-connected disability has 
required frequent periods of hospitalization or has produced 
marked interference with the veteran's employment.  For these 
reasons, the assignment of an extraschedular rating for this 
disability is not warranted.

In sum, the weight of the credible evidence shows that the 
veteran's service-connected duodenal ulcer disability is no 
more than 40 percent disabling under DC 7305.  As the 
preponderance of the evidence is against the claim, the 
"benefit-of-the-doubt" rule is not applicable, and the Board 
must deny the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in August 2001 and 
August 2004; rating decisions in October 1996 and June 2005, 
a statement of the case in March 1997; and supplemental 
statements of the case in May 1997, September 1998, July 
1999, January 2003, and July 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of that claim by the RO subsequent to receipt 
of the required notice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Thus, VA has satisfied its duty to notify 
the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained multiple examinations.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

An increased rating for a duodenal ulcer is denied.



____________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


